Citation Nr: 0126115	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-20 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for essential tremors 
as a result of service-connected ear disabilities.

2.  Entitlement to service connection for an equilibrium 
disorder as a result of service-connected ear disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1950 to June 
1952.

This appeal arises from a September 1998 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO) which denied 
entitlement to service connection for essential tremors and 
an equilibrium disorder resulting from service-connected ear 
disabilities.  The veteran appealed these determinations.

A hearing was held before a traveling member of the Board of 
Veterans' Appeals (Board) sitting at the RO in June 2001.  
This hearing was conducted by the undersigned who will make 
the final decision in this appeal.  38 U.S.C.A. § 7102(a) 
(West Supp. 2001).

At his June 2001 Board hearing the veteran indicated that he 
currently had a psychiatric disability that had its onset 
during his military service.  He was encouraged to file a 
claim for entitlement to service connection.  In this 
respect, a review of the claims file indicates that the RO 
denied a claim for entitlement to service connection for a 
"nervous disorder" in September 1998.  Based, however, on 
the RO's description of this issue in a following rating 
decision of June 1999, it appears that the RO considered the 
issue decided in September 1998 as an equilibrium disorder 
and not a psychiatric disability.  The Board finds that the 
latter issue is not properly before it at the present time 
and that it is not inextricably intertwined with the issues 
on appeal.  Additionally, the Board notes that the veteran 
has raised the issues of entitlement to service connection 
for diabetes mellitus.  As these issues are not ripe for 
appellate consideration they are referred to the RO for the 
appropriate action.  See 38 C.F.R. § 3.155 (2001).



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
a tremor disorder was demonstrated in-service, or that any 
current tremors are caused or worsened by a service-connected 
disability.

2.  Resolving reasonable doubt in the veteran's favor, an 
equilibrium disorder is caused or worsened as a result of his 
service-connected ear disorders.


CONCLUSIONS OF LAW

1.  Tremors were not incurred or aggravated during the 
veteran's military service or as a result of his service-
connected disabilities.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2001); 66 Fed.Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

2.  Resolving reasonable doubt in the appellant's favor, an 
equilibrium disorder was incurred as a result of his service-
connected ear disorders.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.310; 66 Fed.Reg. 45620, 45630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran is service connected, in pertinent part, for a 
bilateral hearing loss, evaluated as 20 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and for otitis 
media, evaluated as noncompensable. 

The veteran's August 1950 entrance examination indicated his 
neurologic system was normal.  An outpatient record from May 
1951 noted the veteran's complaint of being hard of hearing 
and having headaches.  No active pathology was found during 
audiometric testing.  The examiner found that the appellant's 
hearing was very good in the left ear, but the right ear had 
slight scarring and his hearing acuity was somewhat 
defective.  

In July 1951, the veteran complained of right ear pain and 
throbbing.  A pertinent impression or diagnosis was not 
given.  

The veteran was given a separation examination in June 1952.  
It was noted that his right ear drum had an old perforation.  
His neurologic system was normal.

In November 1961, the veteran filed a claim of entitlement to 
service connection for an ear disability.  He complained of 
trouble hearing others and headaches.  The veteran asserted 
that he had not complained of these problems at his 
separation examination, as he was afraid he would be kept in 
the military service if he had.  The veteran was given a 
Department of Veterans Affairs (VA) compensation examination 
in February 1962.  His pertinent complaints included partial 
right ear deafness.  In March 1962, the RO granted 
entitlement to service connection for mild deafness in the 
right ear.  The left ear was found to be normal.

The veteran submitted letters in March and April 1962 
indicating that he continued to suffer from right ear 
deafness.  In April 1962, the veteran alleged that his 
treating physician had told him that he had "dead nerves" 
in his ears.  Another VA compensation examination was 
conducted in May 1963.  It was indicated that the appellant 
had a right ear hearing loss and questionable old otitis 
media.  In May 1963, hearing loss was assigned a 10 percent 
evaluation, and the veteran was granted service connection 
for old otitis media with a zero percent rating.  

The veteran submitted a letter in July 1968 when he again 
complained of his loss of hearing.  A July 1968 letter from a 
J. Morgan Bush, M.D., also noted complaints of hearing loss, 
and a history of painful right ear draining during military 
service.  The impression was severe, mixed right ear 
deafness.

In November 1968, the veteran asserted that during his 
military service he had suffered with ear aches, headaches, 
and drainage.  He complained of loss of hearing.

A VA outpatient record of April 1979 noted the veteran's 
complaints of hearing loss, tinnitus, and increased blood 
pressure.  He indicated that he currently took medication to 
control his blood pressure.  He also complained of tremors, 
mostly in his hands, for the prior 10 years.  The veteran 
denied any problems with vertigo.  The assessments included a 
history of decreased hearing, headaches for many years, 
sinusitis, rhinorrhea, and to rule out sensorineural hearing 
loss versus air conduction hearing.  In June 1979, the 
veteran complained of hearing loss and tinnitus.  He denied 
having vertigo.  The assessment was moderate, mixed hearing 
loss in the right ear, mild sensorineural hearing loss in the 
left ear, and no metabolic basis for sensorineural hearing 
loss.  Hearing tests in August 1979 noted a diagnosis of 
sensorineural hypacusis.

A letter from Gary C. Hill, M.D., dated in May 1985 indicated 
that the veteran had been seen for complaints of hearing loss 
and tinnitus.  The veteran's history of in-service noise 
exposure was noted.  After evaluation, Dr. Hill concluded 
that the veteran suffered with sensorineural hearing loss in 
both ears, but it was impossible to determine if this hearing 
loss was the result of presbycusis or noise exposure.  A VA 
compensation examination of July 1985 diagnosed bilateral 
high frequency sensorineural hearing loss and tinnitus. 

In May 1988, the veteran submitted a statement in which he 
indicated that he continued to experience hearing loss and 
ringing in his ears.  A VA compensation examination of 
September 1988 diagnosed sensorineural hearing loss and 
tinnitus.

The veteran filed a claim for entitlement to service 
connection for a heart disorder in February 1996.  He alleged 
that he had been treated for a heart disorder during his 
military service in 1951 and 1952.  A VA compensation 
examination of March 1996 noted the veteran's complaints of 
hearing loss and tinnitus.  The diagnoses were bilateral high 
frequency sensorineural hearing loss, deviated nasal septum, 
and constant tinnitus.

The veteran's private treatment records dated in the 1990's 
were associated with this claims file in April 1997.  Amongst 
these records was an April 1994 neurologic consultation 
prepared by Lawrence W. Davis, M.D.  It noted that the 
veteran was being seen for a tremor in both hands.  The 
history taken from the veteran and his spouse was judged to 
be reliable.  It was indicated that the veteran's tremors had 
begun approximately 10 years before and had become 
progressively worse.  The veteran asserted that his mother 
had a tremor late in life.  After examination, the impression 
was essential tremor which may have a familial component.  
Dr. Davis wanted to exclude any underlying problem with sleep 
apnea, however, before increasing any medication.  A private 
medical record of December 1995 noted on neurologic 
examination the veteran showed tremors.  The assessment 
included essential tremors.

In a letter of April 1997, the veteran submitted claims for 
service connection for diabetes and a heart disorder.  He 
apparently argued that exposure during the Korean War caused 
these disorders.  In a claim submitted in February 1998, the 
veteran alleged that he had a "nervous disorder" and a 
problem with his equilibrium due to service-connected nerve 
damage in his ears.

Another set of private medical records was associated with 
the claims file in October 1998.  A follow-up examination by 
Dr. Davis in May 1994 indicated that the veteran had sleep 
apnea.  He had been placed on medication for his tremors and 
the veteran reported an improvement.  The impression was 
essential tremor which may well have a familial component.  A 
comprehensive physical examination of May 1994 conducted by 
Dennis M. Parker, M.D., noted that the veteran had a slight 
tremor but otherwise was neurologically intact.  

A January 1998 letter from S. V. Vaidya, M.D., reported that 
the veteran had been seen for complaints of feeling dizzy and 
lightheaded with abrupt postural changes.  He also complained 
of increased tremors, and it was noted that the veteran was 
seeking increased benefits from VA.  On examination, the 
veteran had some component of an intention tremor during 
coordination testing.  Essential tremors were evident, but 
there were no titubations.  Dr. Vaidya commented:

This 69 year old who has dizziness due to 
multi-factorial reasons...He had war-
related injury, and in addition to 
otosclerosis, mostly likely related to 
his age and diabetes, had considerable 
compromization of his hearing ability...He 
has diabetes-related polyneuropathy.  He 
had benign essential tremor dating back 
to 25 years...I had candid discussions with 
him about the etiology of his dizziness, 
and I do not think there is any remedial 
treatment I could offer to help this 
gentleman.  I have not given him a return 
appointment...

The veteran's VA outpatient records were associated with his 
claims file in October 1999.  A magnetic resonance image 
(MRI) of the brain conducted in June 1999 found an 
abnormality involving the right posterior parietal cortex.  
It was primarily considered a subacute infarct, with a low 
grade glioma or arteriovenous malformation considered to be 
less likely.  After examination in September 1999, the 
examiner determined that the veteran had three different 
problems.  The first was benign essential tremors or familial 
tremors.  The second was severe peripheral neuropathy with 
balance trouble.  It was noted by the examiner that since a 
person needs peripheral nerve, hearing, and vision to keep 
one's balance, and the veteran had a deficit in two of these 
consisting of his peripheral nerves and hearing, this deficit 
had caused his current problems with his equilibrium.  The 
third problem was a small right post parietal stroke which 
caused the veteran to fall to his left side, secondary to 
more sensory deficit and apraxia which partially developed 
secondary to parietal lobe infarct.  A spinal cord problem 
was also theorized.

The veteran was afforded VA compensation examinations in 
December 1999 and January 2000.  The audiometric testing of 
January 2000 indicated mild to profound hearing loss in the 
right ear and normal to severe hearing loss in the left ear.  
The ear examination of December 1999 noted the veteran's 
claim of an ear injury during his service in the Korean War.  
His history included a stroke within the past year and a 
brain CT scan and MRI that were reportedly normal.  The 
veteran claimed that he took medication to control his 
tremors.  It was noted by the examiner that the claims file 
was available for review.  On examination, the veteran had 
shaking in both hands.  The diagnoses included high-frequency 
sensorineural hearing loss and constant tinnitus.  It was 
opined by this examiner that the veteran's "ear problem" 
was not the cause of his imbalance.  

At his Board hearing in June 2001, the veteran testified that 
he had experienced tremors for a number of years.  In later 
testimony, he claimed that these tremors had existed since 
his military service.  During military service, he alleged 
that his hands shook so bad he was forced to eat with a spoon 
instead of a fork.  The veteran asserted that these tremors 
had gotten worse in the last 10 to 15 years, and had been 
treated by healthcare providers for the past 15 to 20 years.  
His representative contended that the medical evidence 
revealed a history of tremors and equilibrium problems since 
at least 1984.  It was the veteran's testimony that he had 
complained of his tremors and equilibrium problems during his 
military service, but he was told to take some tablets and go 
back to his unit.  The veteran testified that he had taken an 
employment examination for the United States Postal Service 
in 1958, but that the physician who had conducted this 
examination was now dead.  It was noted that he had retired 
from the Postal Service in 1987.  He also provided the names 
of the healthcare providers who had treated him in recent 
years.  The veteran acknowledged that none of his treating 
physicians had ever told him that his tremors and/or 
equilibrium problems were related to his service-connected 
ear disabilities or his military service.

II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5103A, 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  It is 
recognized by the Board that the provisions of 38 U.S.C. 
§ 5103A (duty to assist) did not become effective until the 
fall of 2000.  All records identified by the veteran have, 
however, been secured and added to the claims folder.  The RO 
also had the opportunity to apply the duty to assist 
provisions found at 38 U.S.C.A. § 5107(b) (West 1991) that 
existed prior to November 2000 as indicated in its statement 
of the case (SOC) issued in September 1999.  Therefore, the 
development conducted by the RO in this case fully meets the 
requirements of the old provisions of 38 U.S.C.A. § 5107 and 
the new provisions of 38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the VCAA does not require further RO 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001).  As further development is not 
in order under the VCAA, further development to require the 
RO to consider the new regulations is also not in order.

The RO also has complied with notification requirements of 
38 U.S.C.A. § 5103A(b)(2).  This was specifically addressed 
in the RO's letter to the veteran dated in May 2001.  This 
letter informed the veteran of the actions he must take and 
the type of evidence required in order to establish his claim 
for service connection.  He was also informed of the actions 
VA would complete in regards to his claim.  The RO was not, 
however, aware of any evidence that was needed to complete 
the processing of his claim, and in the SOC of September 1999 
and the SSOC of May 2001, the RO specifically notified the 
veteran of the evidence that it had considered.  Thus, the 
requirements of 38 U.S.C.A. § 5103A have been met.  

The Board finds that all records pertinent to the claim of 
entitlement to service connection for a tremor and 
equilibrium disorder in the possession of the Federal 
government have been obtained, to include service medical 
records and VA medical records.  The veteran has identified 
the VA facility and physician which provided his medical care 
in recent years and those records were obtained in October 
1999.  The veteran has not alleged that he is currently in 
receipt of Social Security Administration (SSA) disability 
benefits or Workers' Compensation due to a tremor or 
equilibrium disorder.  The veteran has testified that he 
underwent medical examination in 1958 by the Postal Service.  
However, he revealed that the physician who conducted this 
examination is now deceased.  In addition, he did not 
indicate that this examination would provide evidence 
pertaining to the etiology of a tremor or equilibrium 
disorder, or a medical opinion that such disorders were 
related to his military service.  The veteran acknowledged at 
his Board hearing in June 2001 that a physician had never 
informed him that his tremors and equilibrium problem were a 
result of his military service or service-connected ear 
disability.  Based on the veteran's own testimony, the Board 
finds that even if the 1958 examination report still existed, 
it would not be pertinent to his current claims for service 
connection.  Thus, further development of this medical report 
is not warranted under the provisions of 38 U.S.C.A. §§ 5107 
or 5103A.  

The veteran has provided oral testimony and argument at his 
Board hearing in June 2001.  Finally, the veteran was 
afforded a VA compensation examination in regards to the 
current claims for service connection in December 1999.  This 
examiner provided evidence/opinion on the veteran's current 
equilibrium problems.  This examiner specifically referenced 
the veteran's medical history, and the claims file was 
available.  Therefore, this examination is fully adequate for 
providing evidence regarding the existence and etiology of 
any current equilibrium disorder.

Regarding the veteran's claimed tremor disorder, the Board 
notes that there is no VA compensation examination that has 
discussed the existence and etiology of this disorder.  
However, medical opinions regarding this disorder have been 
reported in the private medical evidence provided by the 
veteran.  These opinions have been based on the veteran's 
medical history and thorough examination/diagnostic testing.  
Therefore, the Board finds that these reports/opinions are 
fully adequate for rating purposes under the provisions of 
38 C.F.R. § 3.326(c).  A remand for further VA examination 
would be purely redundant.

At his Board hearing in June 2001, the veteran identified his 
private healthcare providers.  The medical reports from all 
identified physicians are of record, to include Doctors 
Vaidya, Parker, Davis, Chaffins, White, and Morgan.  As it 
appears that the medical reports from all identified private 
physicians are contained in the claims file; further 
development of this evidence is not called for under the 
appropriate laws and regulations.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they pre-existed service.  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c). 

VA General Counsel held in VAOPGCPREC 67-90; 55 Fed.Reg. 
43253 (1990), that a hereditary disease does not always rebut 
the presumption of soundness.  Service connection may be 
granted for a hereditary disease which either first manifests 
itself during active service or which pre-existed active 
service and progressed at an abnormally high rate during 
active service.  The General Counsel further held in 
VAOPGPREC 82-90; 56 Fed.Reg. 45711 (1990), that congenital or 
developmental defects may not be service-connected because 
such defects are not diseases or injuries under the law.  
However, service connection may be granted for a disease of 
congenital, hereditary, or familial origin.  Service 
connection will be warranted if the evidence as a whole 
establishes that the familial disease was incurred or 
aggravated during active service within the meaning of VA law 
or regulation.

Service connection for tremors.

The veteran has claimed that he experienced tremors since his 
military service.  While the veteran is competent to provide 
evidence on injury and symptoms, he is not competent to 
provide a diagnosis or etiology.  See Zang v. Brown, 8 Vet. 
App. 246, 254 (1995).  In addition, the Board cannot base its 
decisions on its own unsubstantiated medical opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Only a qualified 
medical professional can provide evidence on the diagnosis or 
etiology of the veteran's current tremors.  

The August 1950 entrance examination failed to indicate any 
abnormality with the veteran's neurologic system, to include 
tremors.  Thus, under 38 U.S.C.A. §§ 1111 and 1132 (West 
1991) it must be presumed that a tremor disorder did not 
exist upon his entrance into active service.  Still, the 
objective medical evidence of record does not substantiate 
the veteran's claim of in-service suffering tremors.  His 
service medical records do not report any complaints or 
diagnoses for tremors during such service.  Indeed, the 
veteran's first reported complaint of tremors was in April 
1979.  At that time, the veteran placed the onset of these 
symptoms ten years before, or approximately 1969.  The 
veteran again complained of tremors in April 1994 and it was 
indicated that he alleged the date of onset ten years before, 
or approximately 1984.  Finally, Dr. Vaidya's letter of 
January 1998 placed the onset of the tremors in approximately 
1973.  In any event, however, the veteran placed the date of 
the onset of his tremor symptomatology many years after his 
separation from the military.  In April 1994, the veteran 
also acknowledged a family history of tremors.

Medical opinions on the etiology of the veteran's tremors 
were provided by examiners in 1994 and September 1999.  These 
examiners determined that the veteran's tremors were 
"essential" (without a known cause) or familial in origin.  
None of the examiners who has discussed the veteran's tremors 
has attributed them to his military service or his service-
connected ear disability.

The only evidence that linking tremors to the appellant's 
military service or a service-connected disorder is the 
veteran's own lay opinion.  As noted above, the veteran is 
competent to provide evidence on the existence of 
symptomatology.  However, the probative value of the 
veteran's claims is compromised by the reported history in 
his treatment records.  The service medical records indicate 
that the veteran was able to readily complain of his ear 
problems, but did not complain of tremors.  During his 
private medical treatment, the veteran never indicated that 
these symptoms began during his military, but instead noted 
that these symptoms began many years after his separation 
from the military.  The Board finds that the veteran's 
contemporaneous admissions during his medical treatment to be 
the most probative evidence regarding the history of his 
tremor symptomatology, that is, the probative value of latter 
claims are outweighed by the greater trustworthiness of 
contemporaneous statements presented to physicians in an 
attempt to secure relief from ongoing disability.  Cf. 
Federal Rules of Evidence 803(4).

Based on the above analysis, the Board finds that the 
preponderance of the lay and medical evidence indicates that 
the veteran's tremors did not manifest itself until many 
years after his separation from military service.  There is 
no medical evidence or opinion that has associated these 
tremors to the veteran's military service or service-
connected ear disabilities.  In fact, there is a strong 
suggestion in the medical evidence that the veteran's tremors 
may be congenital in origin.  Irregardless of whether the 
tremors are of congenital or familial origin, they did not 
become manifest until many years after his military service.  
Hence, a disorder manifested by tremors was not incurred or 
aggravated inservice.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
most probative evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service connection for an equilibrium disorder.

The veteran has alleged that his current equilibrium problems 
are related to his service-connected ear disabilities.  The 
first medical evidence of an equilibrium disorder was noted 
in Dr. Vaidya's January 1998 examination report.  He opined 
that the veteran's problems with dizziness were due to 
"multi-factorial reasons", but failed to elaborate on what 
were these "reasons."  The VA examiner in September 1999, 
however, explained that equilibrium was controlled by a 
person's peripheral nerves, ability to hear, and visual 
acuity.  It was determined that the veteran's deficits in 
peripheral nerves and loss of hearing had contributed to his 
current equilibrium problems.

While a VA compensation examiner of December 2000 opined that 
the veteran's equilibrium problems were not the result of his 
service-connected ear disabilities that examiner failed to 
provide any reason and basis for this opinion.  While the 
examiner noted that the veteran's claims file and presumably 
his medical history had been reviewed, the results of the 
veteran's most recent MRI and CT scan were inaccurately 
reported.  While the December 2000 examiner reported that 
these results were normal, the diagnostic reports clearly 
indicated that brain abnormalities did exist.  In addition, 
this examiner failed to note or discuss the contradictory 
opinion in the September 1999 VA outpatient records.  This 
opinion would have been clearly apparent on any casual review 
of the claims file.  Thus, the probative value of the 
December 2000 examiner's opinion is compromised.

In light of the foregoing, the Board finds that the evidence 
is in equipoise.  As a reasonable doubt is always resolved in 
the veteran's favor, service connection for an equilibrium 
disorder secondary to service connected ear disorders is 
granted.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for tremors is denied.

Entitlement to service connection for an equilibrium disorder 
is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

